SOMERVILLE, J.
The bill is filed for the purpose of annulling a certain deed of land on the grounds of the mental incapacity of the grantor and of the exercise by the grantee of undue influence upon the grantor with respect to its execution. The determination of these two issues of fact, according to the weight of the evidence adduced, is all that was involved on the hearing beloAV, and the appeal is to review the findings of the chancellor which were in favor of the respondent.
A careful examination of the evidence satisfies us that the conclusions of the chancellor are well grounded and his decree dismissing the bill free from error.
The legal evidence, Achile conflicting, falls very far short of satisfying us that the grantor did not have sufficient mental capacity to fairly understand the nature and consequences of the act in question, and the law requires nothing more than that. — 22 Cyc. 1206B; Stanfill v. Johnson, 159 Ala. 546, 49 South. 223.
Had the chancellor considered the record of the lunacy proceeding's, by AAdiich the grantor Avas committed to the insane asylum several years before he made the deed, it could not have affected the result, for all the facts Avere otherwise before him. But, those proceedings being purely ex parte, the order of commitment was not binding upon him nor upon his later privies in estate, *346and the record was properly rejected as res inter alios acta. — McCurry v. Hooper, 12 Ala. 823, 46 Am. Dec. 280; Ex parte Trice, 53 Ala. 546.
The evidence does not show confidential relations between the grantor and the grantee, and there is nothing whatever to suggest any actual undue influence upon the grantor. The relations of friendship and social regard, however warm and cordial, without trust reposed by the weaker party and moral dominance by the stronger, are not alone sufficient to stamp with suspicion either contract or a gift between the parties, as often declared by the courts.' — Kyle v. Perdue, 95 Ala. 579, 585, 10 South. 103; Adair v. Craig, 135 Ala. 332, 335, 33 South. 902. Hence the numerous authorities cited by appellant in regard to transactions between person's in confidential relations are not applicable to the facts of this case. Our conclusions are supported and confirmed by various phases of the evidence which it is inexpedient to here review in extenso.
The decree will be affirmed.
Affirmed.
Dowdell, O. J., and McClellan and Sayre, JJ., concur.